AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                        Middle District
                                    __________ DistrictofofTennessee
                                                            __________
                                                     )
             UNITED STATES OF AMERICA                )     *AMENDED JUDGMENT IN A CRIMINAL
                         v.                          )      CASE
                                                     )
                     Jamie Little                          Case Number: 3:13CR00108-001
                                                     )
                                                     )     USM Number: 21802-075
                                                     )
                                                     )       Jason Gichner
                                                     )     Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)         One of the Information

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18 U.S.C. § 1349                  Conspiracy to Commit Mail Fraud                                           10/1/2011                    1




       The defendant is sentenced as provided in pages 2 through                6        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/31/2017
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          William L. Campbell Jr., U.S. District Judge
                                                                         Name and Title of Judge


                                                                          10/15/2019
                                                                         Date


      *The Judgment entered on 02/03/2017, (Doc. No. 78) is amended to remove any reference to Leo Rice , Jason Glynn or joint and
      several restitution liability.
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                       Sheet 4—Probation
                                                                                                     Judgment—Page    2    of        6
 DEFENDANT: Jamie Little
 CASE NUMBER: 3:13CR00108-001
                                                            PROBATION
 You are hereby sentenced to probation for a term of :
      3 years




                                                      MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of SODFHPHQWRQ
     SUREDWLRQ and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4. G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      ✔
 5. G You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
          whHUH you reside,work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6. G You must participate in an approved program for domestic violence. (check if applicable)
 7.  G✔ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 4A — Probation
                                                                                                 Judgment—Page        3       of         6

DEFENDANT: Jamie Little
CASE NUMBER: 3:13CR00108-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 4D — Probation
                                                                                              Judgment—Page     4     of         6
DEFENDANT: Jamie Little
CASE NUMBER: 3:13CR00108-001

                                         SPECIAL CONDITIONS OF SUPERVISION


 1. The defendant shall pay restitution to Western Express in an amount totaling $11,063.51, joint and several with related
 case defendants, Jason Glynn (Docket No 3:13CR00059) and Leo Rice (Docket No. 3:13CR00096). Payments shall be
 submitted to the Clerk, United States District Court, 801 Broadway, Nashville, Tennessee 37203. Restitution is due
 immediately. If the defendant is incarcerated, payment shall begin under the Bureau of Prisons’ Inmate Financial
 Responsibility Program. Should there be any unpaid balance when supervision commences, the defendant shall pay the
 remaining restitution at a minimum monthly rate of 10 percent of the defendant’s gross monthly income. No interest shall
 accrue as long as the defendant remains in compliance with the payment schedule ordered. Pursuant to 18 U.S.C. § 3664
 (k), the defendant shall notify the court and United States Attorney of any material change in economic circumstances that
 might affect ability to pay. Restitution payments shall be forwarded to Western Express, 7135 Centennial Place, Nashville,
 Tennessee 37209, Re: Jamie Little.

 2. The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the
 United States Probation Office upon request.

 3. The defendant shall not incur new debt or open additional lines of credit without prior approval of the United States
 Probation Office.

 4. The defendant shall participate in a program of drug testing and substance abuse treatment, if needed, which may
 include a 30-day inpatient treatment program followed by up to 90 days in a community correction center at the direction of
 the United States Probation Office. The defendant shall pay all or part of the cost for substance abuse treatment if the
 United States Probation Office determines the defendant has the financial ability to do so or has appropriate insurance
 coverage to pay for such treatment.

 5. The defendant shall participate in a mental health program, if needed, as directed by the United States Probation Office.
 The defendant shall pay all or part of the cost of mental health treatment if the United States Probation Office determines
 the defendant has the financial ability to do so or has appropriate insurance coverage to pay for such treatment.

 6. The defendant shall be required to participate in an adult education program and prove consistent effort, as determined
 by the United States Probation Office, toward obtaining a General Equivalency Diploma (GED).

 7. The defendant is prohibited from owning, carrying or possessing firearms, destructive devices, or other dangerous
 weapons.

 8. The defendant shall cooperate in the collection of DNA as directed by the United States Probation Office.

 9. The defendant shall be on home detention for 6 months of supervision beginning as soon as practicable from time of
 release from custody/placement on supervision. While on home detention, the defendant is required to remain in his
 residence at all times except for approved absences for gainful employment, community service, religious services,
 medical care, educational or training programs, and such other times as may be specifically authorized by the United
 States Probation Office. Electronic monitoring may be used to monitor the defendant's compliance with home detention at
 the discretion of the United States Probation Office. However, if electronic monitoring is not used, the defendant shall be
 required to obtain a land phone line for the purpose of confirming compliance with home confinement. The cost of any
 monitoring system shall be waived.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                        Judgment — Page        5     of        6
 DEFENDANT: Jamie Little
 CASE NUMBER: 3:13CR00108-001
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                  Fine                      Restitution
 TOTALS            $ 100.00                     $                                 $                           $ 11,063.51


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 ✔ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
 G
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**              Restitution Ordered             Priority or Percentage
  Western Express                                                            $11,063.51                     $11,063.51

  7135 Centennial Place
  Nashville, TN 37209

  Re: Jamie Little




 TOTALS                              $                    11,063.51           $                  11,063.51


 ✔
 G     Restitution amount ordered pursuant to plea agreement $            11,063.51

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine     G restitution.
       G the interest requirement for the           G fine      G     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      6      of           6
 DEFENDANT: Jamie Little
 CASE NUMBER: 3:13CR00108-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    G Lump sum payment of $                                   due immediately, balance due

            G     not later than                                    , or
            G     in accordance with     G    C,    G    D,    G     E, or      G F below; or
 B    G
      ✔ Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
 C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    G Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G
 ✔
 X Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.
 G
      The defendant shall pay the following court cost(s):
 G
      The defendant shall forfeit the defendant’s interest in the following property to the United States:
 G


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
